OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN
 GROVER   SELLERS
 ATTORNEY  GENERAL

Honorable T. N. Trimble, First Assistant
State SuDerlntendentof Publlo Instruotlon
Austin li, Texas
Dear Sir:
                                    a oommon sohbol’kllstrlotwhich
                                    leas tbmJ5Q   soholastlos be in-
                                oorporat<by thsjCoanty Board of
                                Truateea, ail&have the authority to
                                oonduot its bu8lilw~ a&an lndepend-
                                ant school diatriot?,. i

                                           i
           We are in reoeipt oil,yo& I..&    of raoant date, read-
ing as follows I                   .\+J ,<.’
            “At the requa&%    Ron&abl&$ave Shanks Bx
       Offioio County SupeyLntandentaf abhlltree Co&y,
       I am submitting the f’ollovingquqs$.on for your oon-
       sideration and o$inion>,, i.,,
            “‘May a &u&m   sohobh dietriot vhioh
       has lqsa.than 159 sehola&ios; be lnoorporatedby
       the Oountg Board of !k@ateea, and have the au-
       thority--toaonduot its bwineas as an independent
       school dirtrlqt? May--h a dlstrlot have its own
       assasaor anct’oblleotorof taxes, and may the valua-
      tions QS suoh,,adlatrlot be inoreaasd above those
       for.State andrCounty purpoass?g”
                   Db’the above, you are advised that Article
 2742j, Seotion~~ Vernonta Texas Civil StLtutes, provldes a8 fol-
lovs t
            “whenever a majority of the legally qualified
       property tax paging voters, together vith a majority
                                                                         82

Honorable T. N. Trfmble, First Assistant,           p. 2


         of the trwtaes resldlng      Fn a oomon sohool dis-
         trlot, petltlen the oounty board of trustoes to
         inoorporate the Mid oommon sohool dlatrlot Into
         an independent sohool dirtriot for sohool pm-
         poses     only and furnish tb4 said aount board of
         trustees uith 8urrioi4nt evidenoo thai the said
         district,     vh4a so lnoorporalml,riLl%s finan-
         olally able to carry on high sohool work at a
         reasonable ooat per oaplta, the county board of
         tmstaes my pass an order laoorporating the
         said dietriot     and shall appoint a board of truatoes
         of seven members to serve until the next angular      ;
         eleotlon of sohool dlstrfat tmurtees. aa pre-
         sor1b.d by general 1av. At the next regular eleo-
         tlon o? sohool trustees, the said inoorporatmddis-
         trlot shall eleot a board of aeven trustees, as
         presorlbed by gener81 law, who shall serve for
         suoh term as la now prevlded by the general sohool
         lav or 88 may be hereafter pzwvided. An Independent
         sohool distrlot inoorporatedunder the provi8Iona
         of thI8 Aot shall have all the rights and privllrges
         of independent shhool dllatrlots lnoorporatedby gea-
         era1 lw.'
            It vi11 be observed that no mention is made ia the 8bcve
artlole o? the number o? soholastlos In the o~mm~a sohool dlatrlot
and we therefore think that It ir applioable to any oommon sohool
dlstriot vhloh oan furnish the oounty beard of trwtees with au?-
fioient ev$denoe that "the said dlstrtot, when 80 lnoorporated,vi11
be ?InanoIally able to oarry on high sohool work at 4 reasonable
oost per oaplta.’
                 Said Artiole 27421 also provides that "an Independent
aohool dlatrlot lnoorporatedunbar the provIsIona o? this lot shall
have all the rights and privileges of Independent sohool dlstriots
incorporated by general law." Opp of ._.
                                       the rights
                                              _   possessed
                                                   ..       by such
lndependont soho di8trIots Is the rlgbt to lmvo 1tW o%inaa8as8or
and colleotor of texes, and when suoh assessor and oolleotor of
taxes 1s a person other than thaapunty   aasossor and OOlleOtOr,
the valuation of property m4y be greator than the valuation for
;t;te7;$ 00unty pwp08e8. (~o41-yVS. Cooper,107 Texas 483, 180
 .   .       .

                                     Yours   very    truly